            IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                         WESTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                    Movant,                 )
                                            )
v.                                          )     Case No. 12-3033-01-CR-S-SRB
                                            )
STEVEN BRAYFIELD,                           )
                                            )
                    Respondent.             )


MOTION TO REDUCE SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)

      Comes now Steven Brayfield, through counsel, Laine Cardarella, Federal Public

Defender, and respectfully moves pursuant to 18 U.S.C. § 3582 for this Court to reduce

his sentence based upon extraordinary and compelling reasons.

      Steven Brayfield was sentenced on December 13, 2013 to 188 months in custody

for a methamphetamine offense. Mr. Brayfield has remained in custody. His expected

release date is August 29, 2023.

      Mr. Brayfield is considered at high risk to become critically or fatally ill if he

contracts COVID-19. Mr. Brayfield has been diagnosed with Type 2 diabetes. He has

diabetic foot ulcers. He has heart disease including cardiac arrythmia, and had a

pacemaker installed earlier this year. He has kidney disease with acute renal

insufficiency in March 2020; he was hospitalized with an acute kidney injury in February

2020. Mr. Brayfield is severely obese, with a body mass index greater than 40. He has

high blood pressure and high cholesterol.
       These conditions place Mr. Brayfield at greater risk of death if he contracts

COVID-19. Based on a variety of issues, including Mr. Brayfield’s diagnoses, the

United States does not oppose Mr. Brayfield’s request for his sentence to be reduced, as

the United States concedes his medical condition presents extraordinary and compelling

circumstances which would allow for the exercise of this Court’s authority to reduce his

sentence pursuant to 18 U.S.C. § 3582.

       On July 20, 2020 Mr. Brayfield asked the Warden of USP Leavenworth to file a

motion with the court seeking reduction of his sentence. Mr. Brayfield’s request was

denied on August 14, 2020. Under the current circumstances, the United States agrees

that Mr. Brayfield has exhausted his administrative remedies, therefore allowing this

Court to proceed to a ruling upon the merits of his motion.

       A review of the sentencing factors at 18 U.S.C. § 3553(a) weigh in favor of a

reduction in Mr. Brayfield’s sentence, including the nature and circumstances of the

offense and the history and characteristics of Mr. Brayfield, the need for the sentence to

reflect the seriousness of the offense, to promote respect for the law, to provide just

punishment, to protect the public, and to provide adequate deterrence. The United States

agrees that a review of 18 U.S.C. § 3553(a) does not indicate any factors mitigating

against a reduction of Mr. Brayfield’s sentence, nor that he presents a present risk of

danger to the community.

       In light of the extraordinary and compelling reasons presented, and after a review

of the sentencing factors at 18 U.S.C. § 3553(a), and the stated position of the United

States on these matters, Mr. Brayfield respectfully requests the Court enter its Order

                                              2
reducing his custodial sentence 20 months on each count, concurrent to each other.

Based on the above, Mr. Brayfield and the United States request that the Court make the

requisite findings that extraordinary and compelling reasons exist, that Mr. Brayfield has

exhausted his administrative remedies, and that an analysis of the 18 U.S.C. § 3553

factors support a reduction in his sentence as Mr. Brayfield does not present a current

danger to the community.

                                          Respectfully submitted,

                                          /s/ Laine Cardarella
                                          Laine Cardarella
                                          Federal Public Defender
                                          1000 Walnut, Suite 600
                                          Kansas City, Missouri 64106
                                          Attorney for Defendant




                            CERTIFICATE OF SERVICE

      It is CERTIFIED that the foregoing was electronically filed on this 28th day of
December, 2020, and that a copy was e-mailed to all parties pursuant to the ECF
system.

                                          /s/ Laine Cardarella
                                          Laine Cardarella




                                             3
